              Case 1:94-cr-00313-CSH Document 874 Filed 04/24/20 Page 1 of 6




                                                             April 24, 2020
    BY ECF

    Honorable Charles S. Haight
    United States District Judge
    Southern District of New York

        Re:    United States v. Jaime Rodriguez,
               94 Cr. 313 (CSH)

    Dear Judge Haight,

        I write on behalf of Jaime Rodriguez. On April 15, 2020, this Court granted
    Mr. Rodriguez’s motion under 28 U.S.C. § 2255 to vacate his 18 U.S.C. § 924(c)
    conviction and sentence, and directed the parties to file written submissions
    regarding next steps. In light of the Court’s decision, we respectfully request that
    the Court conduct a prompt resentencing and, for the reasons described below,
    resentence Mr. Rodriguez to time served. We request that the Court conduct this
    proceeding by phone and that Mr. Rodriguez be allowed to participate by phone
    from prison. Counsel and Mr. Rodriguez are available at the earliest date
    convenient for the Court.1

        Jaime Rodriguez is now 50 years old and has served more than 26 years in
    prison. During the almost three decades that Mr. Rodriguez has been in custody,
    he has convincingly demonstrated his complete rehabilitation and shown that he
    is unlikely to ever again commit crimes. While in prison, he earned his GED,
    worked steadily, undertook hundreds of hours of training and educational
    programs, and has not had a disciplinary infraction since 1994. He has also
    maintained a strong relationship with his family and his wife, who are looking
    forward to welcoming him home. Mr. Rodriguez’s crimes were grave. But by today,
    he has completely transformed himself. He does not need to be in prison. In light
    of his outstanding post-sentencing conduct and rehabilitation, the fact that the


1 In light of the ongoing Covid-19 pandemic, it is our understanding that the Bureau of
Prisons has suspended most inmate movement, so it is unlikely that Mr. Rodriguez could
be brought for an in-person court appearance for some time. In addition, for the safety
of all parties during the ongoing pandemic, counsel requests that the proceeding take
place by phone. For all of these reasons, we submit that it would be in the interests of
justice to conduct any resentencing proceeding by phone. I have specifically discussed
this issue with Mr. Rodriguez and he consents to a telephonic proceeding.
            Case 1:94-cr-00313-CSH Document 874 Filed 04/24/20 Page 2 of 6
APRIL 24, 2020
PAGE 2 OF 6

  Court vacated his mandatory five-year consecutive sentence, the fact that he has
  only around three years left to serve on his original sentence, and the other 18
  U.S.C. § 3553(a) sentencing factors, we respectfully urge the Court to resentence
  Mr. Rodriguez to time served.
                                    Background

       The Court has been with Mr. Rodriguez’s case for longer than any of the
  current lawyers and knows it exceedingly well. But to review the facts briefly: Mr.
  Rodriguez was one of numerous defendants charged with multiple offenses for his
  membership and participation in a racketeering enterprise called “C&C.” He was
  initially arrested and detained in July 1993 in a case before Judge Keenan, United
  States v. Hernandez, et al., S2 93 Cr. 549 (JFK). In 1994, he was charged in the
  case before this Court. Mr. Rodriguez and his co-defendant Steven Camacho
  proceeded to trial. In June 1996, they were convicted of five counts: conspiracy to
  commit murder, two counts of murder, attempted murder, and using and carrying
  a firearm in furtherance of these offenses.

      Mr. Rodriguez was originally sentenced in April 2000, when the federal
  Sentencing Guidelines were mandatory. As required by these mandatory
  Guidelines, the Court sentenced him principally to life in prison on the two most
  serious counts. See No. 94 Cr. 313, ECF Dkt. No. 556.

      In 2006, following Mr. Rodriguez’s direct appeal of his convictions, the Second
  Circuit remanded to this Court for reconsideration of his sentence under the now
  advisory Guidelines regime. ECF Dkt. No. 695. This resentencing took place on
  June 11, 2009. ECF Dkt. No. 754. By the time of his so-called Crosby resentencing,
  Mr. Rodriguez had been in custody for approximately 16 years.

       In her 2009 sentencing letter to the Court, see ECF Dkt. No. 742, Mr.
  Rodriguez’s lawyer discussed his family background and the powerful positive role
  he played in the lives of his mother and siblings before his arrest. She ably detailed
  how Jose Antonio Hernandez, Mr. Rodriguez’s “stepfather” (the father of one of his
  siblings), first drew a young Mr. Rodriguez into criminal activity: Mr. Hernandez
  used Mr. Rodriguez and some of his friends to sell drugs. Id. at 7. This ultimately
  led to Mr. Rodriguez becoming involved with the C&C organization. His
  involvement with this organization was the impetus to these crimes. Id. With
  respect to these crimes, Mr. Rodriguez’s lawyer noted that he was not charged as
  the shooter, but instead had been waiting in the getaway car.

      Even by 2009, Mr. Rodriguez had taken significant steps to reform himself and
  change his life. While in prison, he maintained loving and strong relationships with
  his partner, children, and siblings. Id. at 8. His mother, sisters, brothers, children,
  partner, and others wrote detailed letters to the Court to describe the critical role
  he played in supporting his family, even after he was incarcerated.
            Case 1:94-cr-00313-CSH Document 874 Filed 04/24/20 Page 3 of 6
APRIL 24, 2020
PAGE 3 OF 6


      Mr. Rodriguez also made the most of his life on the inside, improving his
  education and acquiring skills. He earned his GED, participated in educational
  classes, and worked. As detailed in the 2009 letter,

       Rodriguez entered the Bureau of Prisons system with minimal work
       skills. Not only did he rapidly acquire skills, but his counselors, even
       then, emphasized how he became responsible for training other inmates,
       the special attention he paid to safety procedures both for himself and
       others, his ability to work with minimal supervision, his ability to see a
       project through to completion and, significantly, the positive attitude
       and manner he brought to his work.

   Id. at 10. After observing him for eight years, his work supervisor at USP
   Lewisburg did not have a negative thing to say about him, characterized him as
   an “outstanding worker,” and noted the remarkable way that he had stayed out of
   trouble during his entire time at the institution. Id. at 10-11.

       After considering the mitigation evidence submitted on behalf of Mr. Rodriguez
  and the other circumstances of the case (including the sentences imposed on co-
  defendants), in 2009 this Court exercised its discretion to sentence Mr. Rodriguez
  below his advisory Guidelines range. With respect to Counts Two and Three, the
  most serious counts, the Court imposed a sentence of 25 years. See ECF Dkt. No.
  754; see also Sentencing Transcript of June 11, 2009. The Court imposed a sentence
  of ten years on Counts One and Four. These were all ordered to run concurrently
  with one another and with the sentence imposed in United States v. Hernandez, S2
  93 Cr. 549 (JFK). Finally, as mandated by statute, on Count Five (the violation of
  18 U.S.C. § 924(c)), the Court imposed a consecutive five-year prison term.

       During the last ten years, Mr. Rodriguez has continued on his unwavering path
  of rehabilitation and self-improvement. He has not had any disciplinary infractions
  since 1994. He has pursued his education and worked in prison. As his most recent
  presentence report reflects, he has taken several courses to acquire plumbing and
  computing skills. He also most recently worked in the prison carpentry shop.

       Despite their physical separation, Mr. Rodriguez has also maintained a close
  relationship with his family and remained an integral part of their lives. He is still
  with his long-term partner, Yaritza, and the couple married in 2019. He remains
  deeply connected to her and their children. Yaritza’s daughter from a previous
  relationship, Stephanie Sanchez-Mantilla, has written to the Court on Mr.
  Rodriguez’s behalf (letter attached as Exhibit A). She describes the advice and
  emotional support that Mr. Rodriguez has given her over the years. As she writes,
  “I didn’t need him to physically be present at home for me to call him my dad. I just
  needed the support and advice that he gave me.”
            Case 1:94-cr-00313-CSH Document 874 Filed 04/24/20 Page 4 of 6
APRIL 24, 2020
PAGE 4 OF 6


         Mr. Rodriguez also remains close with his extended family, including his six
    siblings, his parents, aunts and uncles. Speaking recently about Mr. Rodriguez,
    Yaritza described him as the glue that has held his family together. He helped her
    be a better mother. And he helped guide his siblings on a better path than he
    himself chose: one of his brothers is now a police sergeant, another is an army
    captain. One of his sisters is a teacher. They all attribute their success in part to
    the advice, guidance, and support that Mr. Rodriguez has given them. He has an
    extensive support system in the community and many family members who are
    anxious to welcome him home and support him in any way that they can when he
    is released from prison.

                                        Discussion

        The Court has now vacated Mr. Rodriguez’s § 924(c) sentence and conviction.
    This count carried a mandatory consecutive five-year sentence.2 With respect to
    the other counts, the Court sentenced Mr. Rodriguez principally to 25 years. He
    has already served more than that time. Considering all of the 18 U.S.C. § 3553(a)
    sentencing factors, the Court should resentence Mr. Rodriguez to time served.

         In its April 23, 2020 letter to the Court, the government focuses on one
    § 3553(a) factor, the nature and circumstances of Mr. Rodriguez’s offenses, to the
    exclusion of all others. The Court must consider the seriousness of Mr. Rodriguez’s
    crimes at resentencing. But that is not the only thing it must consider—this Court
    is sentencing a human being. Human beings are always more than the worst thing
    that they have done. Mr. Rodriguez’s record over the last three decades shows that.

         In Pepper v. United States, 562 U.S. 476 (2011), the Supreme Court discussed
    the importance of considering evidence of postsentencing rehabilitation at a
    defendant’s resentencing. As the Court explained, “evidence of postsentencing
    rehabilitation may be highly relevant to several of the § 3553(a) factors …. For
    example, evidence of postsentencing rehabilitation may plainly be relevant to ‘the
    history and characteristics of the defendant.’ [] Such evidence may also be
    pertinent to ‘the need for the sentence imposed’ … to ‘afford adequate deterrence
    to criminal conduct,’ ‘protect the public from further crimes of the defendant,’ and
    ‘provide the defendant with needed educational or vocational training ....” 562 U.S.
    at 491. “In assessing ... deterrence, protection of the public and rehabilitation, …
    there would seem to be no better evidence than a defendant’s post-incarceration
    conduct.” Id. (quoting United States v. McMannus, 496 F.3d 846 (8th Cir. 2007)
    (Melloy, J., concurring)). Postsentencing rehabilitation may also “critically inform



2 According to the updated presentence report provided by the Probation Department,
the advisory Sentencing Guidelines range has not changed.
            Case 1:94-cr-00313-CSH Document 874 Filed 04/24/20 Page 5 of 6
APRIL 24, 2020
PAGE 5 OF 6

  a sentencing judge’s overarching duty under § 3553(a) to ‘impose a sentence
  sufficient, but not greater than necessary.’” Pepper, 562 U.S. at 491.

       Following this Supreme Court guidance, this Court should give great weight
  to how Mr. Rodriguez has conducted himself over the past 26 years. The troubled
  young person who was convicted all of those years ago is virtually unrecognizable
  to Mr. Rodriguez now. He cannot undo the mistakes and choices that he made when
  he was 22. But he has devoted his life in prison to improving himself so that he can
  lead a better life and make better choices whenever he is once again free. He has
  matured, worked, educated himself, and gained valuable skills. His prison record
  reflects a careful and conscientious person who is ready to rejoin society.

      Moreover, since 2009, the Court has learned two additional important pieces
  of information relevant to sentencing, which militate in favor of the modest
  sentence reduction requested here. First, to the extent that the Court intended for
  Mr. Rodriguez to serve additional time for these offenses above and beyond what
  he served for his other federal case, that has already happened. He was sentenced
  to 25 years on his case before Judge Keenan, with that sentence beginning when
  he was arrested and detained in 1993. With “good time” credit, that sentence
  should have totaled just over 21 years and been completed in 2014 or 2015. It is
  now 2020 and Mr. Rodriguez has served over 26 years. In other words, he has
  already served approximately five years above and beyond the sentence imposed
  by Judge Keenan, because the Bureau of Prisons did permit his two federal
  sentences to run fully concurrently. As a result, he has already served
  approximately five years of additional time exclusively for this case. Most
  importantly, he has served what is, overall, a significantly punitive and meaningful
  prison term. Cf. Dean v. United States, 137 S. Ct. 1170, 1176 (2017) (explaining
  that the § 3553(a) factors should be considered to set both prison terms on
  individual counts and a defendant’s overall aggregate sentence).

      Second, it is preternaturally clear that Mr. Rodriguez is a changed human
  being. He has continued to demonstrate his total rehabilitation through his
  conduct in custody, his relationship with his family, and his educational and work
  efforts: he has worked steadily and productively while in custody, he has earned
  his GED and acquired other practical skills, he has undertaken hundreds of hours
  of educational programming, and he has maintained a clear record with no
  disciplinary infractions for 25 years. This is a remarkable record of postsentencing
  rehabilitation. It is difficult to imagine how a person could better demonstrate that
  he no longer needs to be in prison.

      When Mr. Rodriguez is released, he will reside with his wife Yaritza in New
  Jersey. The two have remained close throughout Mr. Rodriguez’s incarceration.
  Yaritza works full time for Amazon and will be able to support Mr. Rodriguez
  during his transition to the community. He will also have the support of other
            Case 1:94-cr-00313-CSH Document 874 Filed 04/24/20 Page 6 of 6
APRIL 24, 2020
PAGE 6 OF 6

  family members, including numerous siblings, aunts and uncles, and his adult
  children. They will do everything that they can to ensure that he remains on his
  current path and that he becomes a productive and positive member of his
  community. Based on his record over the last 25 years, there is every reason to
  think that he will. As Yaritza recently commented, he has touched so many lives
  while in prison, she can only imagine the good he will do when he is released.

                                    Conclusion

      No statutory purpose would be served by further incarceration for Mr.
  Rodriguez. A sentence of time served would be a modest sentence reduction and
  Mr. Rodriguez will still have served a substantial prison term that fully reflects
  the seriousness of his offenses, provides general deterrence, and exacts
  punishment. But a modest sentence reduction would also reflect Mr. Rodriguez’s
  extraordinary postsentence rehabilitation and the reality of the person that he is
  today. For these reasons, we respectfully urge the Court to conduct a prompt
  resentencing and to sentence Mr. Rodriguez to time served.

                                             Respectfully submitted,

                                             Sarah Baumgartel, Esq.
                                             Assistant Federal Defender
                                             Federal Defenders of New York, Inc.
                                             52 Duane Street, 10th Fl.
                                             New York, NY 10007
                                             T: (212) 417-8772
                                             Sarah_Baumgartel@fd.org

  cc: Katherine C. Reilly, Esq. (by ECF)
